Citation Nr: 0940695	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to herbicides to include prostate cancer.

2.  Entitlement to a rating in excess of 20 percent for 
spondylolysis, L5-S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1961 to June 
1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In December 2005, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of this 
proceeding is contained in the Veterans' claims file.

In August 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in August 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

In March 2009, the Veteran provided additional evidence 
concerning his claim for residuals of herbicide exposure to 
the Appeals Management Center (AMC).  However, the AMC did 
not issue a statement of the case concerning this evidence.  
The Board observes that given the favorable disposition of 
the Veteran's claim, a solicitation of a waiver and/or remand 
for the Agency of Original Jurisdictions initial 
consideration of this evidence is not required.  38 C.F.R. § 
20.1304(c) (2009).  The Board additionally notes that the 
Veteran submitted statements concerning his claim for an 
increased rating for a back disability; however, these 
statements are cumulative of evidence already of record and 
remand is not required.

A stay of appellate review was previously placed on cases 
affected by the decision of the U.S. Court of Appeals for 
Veterans Claims in Haas v. Nicholson, 20 Vet. App. 257 
(2006).  The stay affected claims for service connection 
based upon alleged herbicide exposure in which the only 
evidence of exposure was the receipt of the Vietnam Service 
Medal, or service on a vessel off the coast of Vietnam.  The 
U.S. Court of Appeals for the Federal Circuit reversed the 
decision of the Court in May 2008, in Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), rehearing denied, 544 F.3d 1306 
(2008).  The appellant in Haas then filed a petition for a 
writ of certiorari to the U.S. Supreme Court, which was 
denied in January 2009.  Thus, the appeal in the Haas case 
has been resolved, the stay on all cases previously affected 
by Haas has been lifted, and this case is appropriate for 
appellate review by the Board.  See Haas v. Peake, 129 S. Ct. 
1002 (2009). 

While the case was in remand status, a separate compensable 
rating was assigned for neurological impairment of the right 
lower extremity.  No disagreement with that award has been 
recorded, and as such, that issue is not before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that it is 
more likely than not the Veteran was present on the landmass 
of Vietnam on at least one occasion during the period of 
1968-1969, and is thus presumed to have been exposed to Agent 
Orange or other herbicide agents.

2.  The medical evidence of record indicates that the Veteran 
was diagnosed with prostate cancer during March 2008 which 
was at least 10 percent disabling.

3.  The preponderance of the evidence indicates that the 
Veteran's spondylolysis manifests in complaints of pain, 
limited range of motion and spasm but without ankylosis of 
the entire thoracolumbar spine.

4.  The most recent clinical findings reveal that he has more 
limitation of motion than in the past, and that with 
repetitive motion testing on the most recent examination, and 
other motion on recent private records more nearly 
approximate the next higher rating.

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the Veteran's prostate cancer was presumptively incurred in 
service due to his exposure to Agent Orange or other 
herbicides in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).
 
2.  Resolving reasonable doubt in favor of the Veteran the 
requirements for a rating of 40 percent, but no more, for 
discogenic disease and spondylosis of the lumbar spine have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5239, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a September 2007 letter the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  This letter advised the Veteran to submit or 
ask VA to obtain medical evidence detailing clinical 
findings, to submit lay statements from witnesses describing 
relevant symptoms, and/or to submit the Veteran's own 
statement completely describing symptoms, their frequency and 
severity, and any additional disablement the condition 
causes.  A letter advising the Veteran of the evidence needed 
to establish a disability rating and effective date was 
issued in July 2006.  The claim was last readjudicated in 
April 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, examination reports, records from the Social 
Security Administration, lay statements, hearing testimony, 
deck logs and a letter from the National Archives, internet 
articles, pictures from the Veteran and the Veteran's many 
contentions.  

The Board notes that the Veteran contends his VA examiner is 
prejudiced against him due to his age.  However, the Board 
notes that the VA examiner who the Veteran accuses of 
prejudice has indicated objective findings consistent with 
his private treatment records and other VA examinations.  

There is no indication that there are additional relevant 
records to obtain and there is no additional notice that 
would aid in substantiating the claim.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Concerning the Veteran's claim for residuals of herbicide 
exposure, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where there is a 
chronic disease shown as such in service or within an 
applicable presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 
 
Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d). 
 
The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 
The law further provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. 
'Service in the Republic of Vietnam' means actual service in-
country in Vietnam from January 9, 1962, through May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  See also VAOPGCPREC 27-97 (holding that 
mere service on a deep-water naval vessel in waters off-shore 
of the Republic of Vietnam is not qualifying service in the 
Republic of Vietnam). 
 
As noted, under the applicable law discussed above, 'service 
in the Republic of Vietnam' includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  See 38 U.S.C.A. § 1116(a)(1)A), (f); 38 C.F.R. § 
3.307(a)(6)(iii).  As noted in the Introduction, above, the 
interpretation of the quoted language has been the subject of 
extensive litigation, in Haas v. Nicholson and Haas v. Peake, 
cited above.  In its May 2008 decision, the Federal Circuit 
Court found that VA reasonably had interpreted the statute 
and regulation as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and noted (quoting from 
Presidential Executive Order No. 11231 (July 8, 1965)), that 
the receipt of the Vietnam Service Medal alone does not 
establish service in Vietnam.  Haas v. Peake, 525 F.3d at 
1188.  The Supreme Court declined to review the case, and the 
decision of the Federal Circuit in Haas v. Peake is now 
final. 

The Veteran contends that he set foot in Vietnam on May 8, 
1967.  The Board notes that the Veteran's service personnel 
records are not contained in his claims file.  However, a May 
11, 1967 medical treatment note indicates that the Veteran 
was serving on the U.S.S. Edson.  Additional medical 
treatment records dated October 1966 additionally indicate 
the Veteran was serving on the U.S.S. Edson.  The Veteran has 
presented substantial evidence to support his contention.  
The most compelling evidence being a deck log and a lay 
statement.  A deck log from the U.S.S. Edson, received by the 
Veteran from the National Archives, dated May 8, 1967 
indicates that the ship anchored in DaNang, South Vietnam.  
The deck log indicates that the ship anchored at 7:45 a.m. 
and certain specific officers returned onboard at 10:16 a.m.  
The Veteran has submitted a buddy statement from G.A.P. 
indicating that he was part of a work detail with the Veteran 
who went ashore in DaNang to procure flour, milk, mail and 
movies.  The Board notes that the Veteran's Military 
Occupational Specialty (MOS) was commissaryman.  

The Board notes that the Veteran first brought his claim for 
residuals of exposure to herbicide in the context of a 
derivative claim by his daughter, who was born with spina 
bifida.  However, the Board notes that the Veteran has been 
diagnosed with prostate cancer during the pendency of this 
claim.  More specifically, a private medical record dated May 
2009 indicates that the Veteran was diagnosed with prostate 
cancer during March 2008.  The treatment note indicates that 
the Veteran was subsequently treated with radiation which was 
discontinued due to the Veteran's obesity.   

Resolving any reasonable doubt in his favor, the Board finds 
there is sufficient evidence that the Veteran had visitation 
to Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  It 
follows that his exposure to a herbicide agent during his 
service is presumed. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6). Accordingly, presumptive service connection is 
warranted for prostate cancer due to exposure to herbicides 
during service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The appeal is granted.  
 
Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The schedular criteria provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted where there is evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation, under those same regulations, requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less.  A 50 percent rating requires evidence of 
unfavorable ankylosis of the thoracolumbar spine with a 100 
percent rating requiring unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009). 

Under the criteria for intervertebral disc syndrome, a 10 
percent evaluation is indicated for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  A 20 percent evaluation is 
indicated where there was evidence of incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40 percent evaluation, 
under those same regulations, requires evidence of 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence of record, a March 2004 VA treatment 
note indicates that the Veteran complained of frequent, 
steady back pain at 5 out of 10 severity.  The Veteran also 
requested a lift chair as it was increasingly difficult to 
get out of chairs due to his weight.  

An April 2004 VA general medical examination indicated that 
the Veteran had spondylolysis at the L5-S1 level.  The 
Veteran indicated that his pain was 8 out of 10 and was 
relieved by lying down.  The examiner indicated that the 
Veteran was on Social Security disability since 2002.  The 
Veteran's range of motion was forward flexion from 0 to 65 
degrees with pain at 60-65 degrees; extension from 0 to 20 
without pain; lateral flexion was 0 to 20 degrees bilaterally 
with complaints of pain to the right; rotation was 0 to 20 
degrees; and additional pain and poor endurance with 
repetitive motion.  There was pain with direct palpitation of 
the lower back.  Neurologically, the examiner indicated that 
the Veteran's gait tilted to the left; he had a negative 
straight leg raise test; strength was okay in the lower 
extremities; deep tendon reflexes (DTR) were normal; and the 
sensory and motor examinations were normal.  On x-ray, the 
examiner noted hypertrophic spurring on all lumbar vertebral 
bodies and degenerative disk space narrowing at L4-5 and L5-
S1.      

A private treatment note with MRI dated November 2004 
indicates that the Veteran had lumbar spine stenosis with his 
lumbar spine indicative of a 25 percent impairment.  The 
examiner indicated that the Veteran was bowel and bladder 
continent with a mild spasm component and slight weakness 
distally of both ankle dorsiflexors.  The treatment note 
indicates that the Veteran had marked limitations of his 
lumbar range of motion in all planes.  The examiner indicated 
perhaps 0-5 degrees, but did not indicate if he meant limited 
by that amount or ranges of motion were indicated at that 
amount.  The MRI indicated that there was good alignment with 
normal vertebral body height; congenital spinal stenosis mild 
at L3 and moderate at L3-4 and L4-5 with disc bulges at both 
levels; central disc protrusion at L4-5 contributed to 
moderately severe spinal stenosis; disc bulge at L5-S1 was 
prominent; degenerative facet joint disease was indicated; 
and disc space narrowed moderately at L2-3 and L3-4 and 
moderately severe at L4-5 and L5-S1.

The Veteran was afforded a March 2005 VA examination for his 
back disability.  The Veteran indicated that the pain in his 
back was chronic, sharp and naggy at a 6 to 8 out of 10.  The 
Veteran indicated that he may occasionally have a flare-up 
standing in one place for a very long time; the Veteran 
indicated that moving around relieved the flare-up.  The 
Veteran used a standard cane but could not walk one city 
block without having to rest; his gait was antalgic and 
favored the right side.  The Veteran's ranges of motion were 
flexion from 0 to 50 degrees with pain at 50 degrees; 
extension was 0 to 20 degrees with no pain; lateral flexion 
was 0 to 25 degrees on the right side with pain at 20 degrees 
and 0 to 20 degrees on the left side; rotation was 0 to 20 
degrees bilaterally with minimal pain complaints.  The 
Veteran did not perform repetitive motions due to his 
complaints of pain.  The Veteran reported pain on palpitation 
of his lower lumbosacral spine; his activities of daily 
living were affected with his decreased ambulation and 
discomfort sleeping.  The examiner indicated that the Veteran 
displayed some findings of intervertebral disc syndrome; 
however, the Veteran had not been put on bed rest for this 
condition.  The examiner indicated that the neurological 
examination revealed normal DTRs; decreased sensation along 
the right lower extremity at the L4-5 nerve distribution 
along the anterolateral thigh level; motor function was 
intact; reported decreased sensation to light and sharp 
touching along the right lateral and right anterior thigh 
level; and straight leg raises were equivocal, however this 
was considered unreliable due to the Veteran's inflexibility.  
The Veteran was diagnosed with degenerative disc disease and 
lumbosacral spine degenerative joint disease.  

The Veteran was afforded a VA neurological examination during 
March 2005.  The Veteran indicated that he had low back pain 
with pain and dysesthesias of tingling down the side of his 
right leg to the knee level; treatment was two Tylenols with 
codeine at bedtime.  The examiner indicated that the Veteran 
had deficient sensory perception of light and deep touch 
along the thigh in the L4-5 anteolateral region; DTRs were 
intact; with a diagnosis of L4-5 peripheral neuropathy 
affecting the right lower extremity.  

A January 2006 private treatment record indicates the 
Veteran's back condition was quite incapacitating at times 
and that he could not ambulate more than 100 feet without 
unbearable pain.  The examiner indicated that the Veteran had 
problems moving his bowels.  Ranges of motion were noted at 
forward flexion to 20 degrees; extension to 5 degrees; and 
lateral rotation and flexion to 10 degrees.  The Veteran had 
spasms on examination; weakness in the lower extremities; L4-
5 decreased sensation and myotome distribution at 4/5; absent 
Achilles reflexes bilaterally; and a diagnosis of lumbar 
spinal stenosis with discogenic disease and spondylostenosis.

The Veteran testified during an August 2006 Board hearing 
that he took two Tylenol with codeine in the morning and at 
night for his back pain; he experienced pain radiation to his 
right leg; he took Metamucil for diarrhea; and he took 
Oxybuten for his bladder. 

A November 2007 private treatment record indicates chronic 
L4, L5 and S1 lumbar radiculopathy with axonal injury.  The 
examiner indicated that the Veteran took Metamucil for 
gastrointestinal complaints.  The examiner reported more 
weakness in the lower extremities which were 3+/5 primarily 
in the L4-L5 mytome distribution with decreased sensation and 
absent Achilles reflexes bilaterally.  

A January 2008 private treatment record and MRI indicates 
increased disc degeneration at L4-5 and moderate L4-5 central 
canal narrowing unchanged since the previous MRI.  The 
examiner indicated that the Veteran had periods of 5-6 weeks 
per year when the Veteran was not able to get out of bed for 
extended periods of time due to his back complaints.  The 
examiner indicated that the Veteran had complaints of low 
back pain spasm and weakness distally in both legs.  The 
examiner indicated that the Veteran had been prescribed 
Ditropan, which treats an overactive bladder.  The ranges of 
motion were forward flexion from 10 to 15 degrees; extension 
from 0 to 5 degrees; and lateral rotation bilaterally from 5 
to 10 degrees.  The examiner noted that nerve compression at 
L4-5 and L5-S1 was confirmed by objective testing and the 
Veteran continued to have weakness in the lower extremities.  

The Veteran was afforded a VA neurological examination during 
March 2009.  The examiner indicated that the Veteran 
maintained a moderately severe torso tilt to the left to 
compensate for his radiculopathy down his right leg.  The 
examiner indicated that the Veteran described classic 
radiculopathy with pain down the back of his right leg.  With 
touch, the Veteran outlined a L5 and S1 sensory dermatome 
deficit on the right lateral calf, dorsum of the foot, and 
lateral aspect of the right foot.  The Veteran was reported 
as having good strength and coordination in his lower 
extremities; however, strength testing was limited due to 
pain.  The examiner indicated that the examination was 
consistent with right leg lumbosacral radiculopathy which was 
in agreement with objective testing.  

The Veteran was afforded an additional VA examination during 
March 2009 for his back disability.  The Veteran reported 
chronic pain at 8 out of 10 with flares to 10 out of 10.  The 
Veteran reported that he could drive and shop, wash his 
clothes, and that he ate out a lot.  However, the Veteran had 
decreased ambulation, endurance, and stamina and easy 
fatigueability due to his back pain.  The Veteran was 
reported as having guarding; tenderness in the lower back and 
right sciatic notch; and listing of the spine to the left.  
His ranges of motion were reported at forward flexion from 0 
to 65 degrees to the left with refusal to forward lean to the 
right; extension from 0 to 20 degrees without pain; lateral 
flexion was 0 to 15 degrees bilaterally; and rotational 
movements from 0 to 10 degrees bilaterally.  Repetitive 
active ranges of motion created pain flare-ups mostly with 
forward flexion to 40 degrees and with lateral flexion to 10 
degrees.  The examiner could not speculate on additional 
decreases of motion with flare-ups.  The examiner indicated 
that the Veteran had self-imposed bed rest; however, no 
physician prescribed bed rest during the previous twelve 
months.  The examiner also indicated that the Veteran had no 
bladder or bowel incontinence due to neurological problems.  
Neurologically, the Veteran's DTRs were intact; lower 
extremity strength was 4/5 bilaterally; decreased touch in 
the right lower extremity; and proprioception was intact.  
The Veteran was diagnosed with lumbosacral spine degenerative 
joint disease; degenerative disc disease; right lower 
extremity radiculopathy; and chronic mechanical low back 
pain.

The Board finds that the preponderance of the evidence 
indicates that the Veteran's back condition warrants a 40 
percent disability rating.  In this regard, the Board notes 
that a private physician indicates ranges of motion of 
forward flexion limited to 15 degrees in one instance and 20 
degrees in another treatment record.  However, there is no 
indication of ankylosis of the entire thoracolumbar spine 
which would warrant a higher rating.  Additionally, although 
the private physician indicates that the Veteran had been on 
bed rest for his back condition, there is no indication that 
this is an incapacitating episode with bed rest prescribed by 
a condition, as outlined by the relevant diagnostic code.  

Further, review of the more recent evidence, including the 
private records and the most recent VA examinations show 
increased limitations of motions.  On repetitive use, on a 
recent VA examination, flexion was to 40 degrees.  These 
findings when taken with the more recent private records 
showing significant limitation of motion more nearly 
approximate the higher rating.  The Board will not assign an 
effective date, leaving the initial analysis to the RO, to 
include as appropriate consideration of Hart, supra.

The Board has considered whether additional compensation is 
warranted for additional limitation of function due to pain, 
fatigability, incoordination, or weakness on repetitive 
motion.  DeLuca v. Brown, 8 Vet. App. 202.  In this case, 
some consideration has been given to these factors in view of 
the increase.  The limitations caused on repetitive use 
motion are in part used to raise the rating.  There is no 
showing of additional limitation that warrants an increase in 
excess of 40 percent.

The Board additionally has considered the Veteran's 
complaints that he should be compensated for his bowel and 
bladder problems.  However, the Board notes in this regard 
that the Veteran's February 2009 VA examination indicates 
that he has no bladder or bowel incontinence.  This 
information is supported by the Veteran's private treatment 
records in that he takes Metamucil for gastrointestinal upset 
and his bladder prescription is for an overactive bladder, 
with the Veteran noted as being continent.  Therefore, there 
is no objective evidence of record indicating that the 
Veteran's bowel and bladder problems are related to his 
neurological symptomatology secondary to his service-
connected back condition.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability to include those 
considering neurological symptoms and arthritis.  After 
review, however, the Board observes that no other diagnostic 
code provides for a higher rating based on the evidence of 
record.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's back condition.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

The Board additionally acknowledges the Veteran's claims of 
unemployability due to service-connected conditions.  
However, entitlement to total disability based on 
unemployability (TDIU) was denied on the basis of medical 
evidence in a September 2004 rating decision.  There was no 
subsequent notice of disagreement concerning this 
adjudication.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for prostate cancer, as a 
residual of exposure to herbicides, is granted.

Entitlement to a rating of 40 percent, but no more, for 
spondylolysis is granted, subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


